ORDER
Review was granted in this case on Issues 1 and 2 on July 10, 1990. The case was argued to the Court on February 7, 1991, Vice Chief Justice Stanley G. Feld-man and Justices James Duke Cameron, James Moeller, and Robert J. Corcoran participating; Vice Chief Justice Feldman and Justice Cameron voted to reverse the judgment and vacate the court of appeals’ decision, and Justices Moeller and Corcoran voted to affirm the judgment and approve the court of appeals’ decision. Therefore,
IT IS ORDERED that the judgment is affirmed.